J-S15040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANTONIO SIERRA, PH.D.           :          IN THE SUPERIOR COURT OF
                                    :               PENNSYLVANIA
                   Appellant        :
                                    :
                                    :
              v.                    :
                                    :
                                    :
    JACK DANERI, MICHAEL CLARK,     :          No. 1647 WDA 2019
    TAMMY WHITE, SAMUEL KLINE, JOSH :
    SHAPIRO, COMMONWEALTH OF        :
    PENNSYLVANIA                    :

                Appeal from the Order Entered October 15, 2019
    In the Court of Common Pleas of Erie County Civil Division at No(s): No.
                                 12719-2019


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED MARCH 20, 2020

        Appellant Antonio Sierra, Ph.D. (Appellant) appeals pro se from the

Order entered in the Court of Common Pleas of Erie County on October 15,

2019, denying his serial petition filed pursuant to the Post Conviction Relief

Act (PCRA)1. We affirm.

        In September of 1998, following a jury trial in Lebanon County,

Appellant was convicted of thirty-one (31) criminal counts, which arose from

a brutal incident that occurred in a second floor apartment on Main Street,




____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-9546.
J-S15040-20


Anville, Pennsylvania, on November 4, 1997.2       Appellant was sentenced in

Lebanon County in 1998, and this Court affirmed his judgment of sentence in

1999. Appellant’s appellate rights were reinstated on collateral attack in May

of 2000. See Trial Court Opinion, filed August 10, 2000, at 1-2 (Court of

Common Pleas of Lebanon County No. 1997-11239), attached as “Exhibit C”

to PCRA.

       In March of 2004, Appellant filed a Motion to Vacate and Set Aside Illegal

Sentence and/or for Writ of Habeas Corpus, and the trial court denied the

motions as untimely. Appellant fled an appeal with this Court in April of 2004,

and in October of that year, we affirmed the trial court’s Order. The

Pennsylvania Supreme Court denied Appellant’s Petition for Allowance of

Appeal in April of 2005. Numerous motions followed, all of which were denied

by the trial court of Lebanon County. Appellant’s subsequent appeals to this

Court and to the Pennsylvania Supreme Court were unsuccessful.

       On October 3, 2019, Appellant filed the instant “Motion for Post

Conviction Collateral Relief” in Erie County. Therein, he acknowledged that



____________________________________________


2 Appellant’s thirty-one guilty counts were as follows: three (3) counts of
Criminal Attempt to Commit Criminal Homicide; six (6) counts of Aggravated
Assault; three (3) counts of Recklessly endangering Another Person; three (3)
counts of Unlawful Restraint; three (3) counts of Arson Endangering Persons;
three (3) counts of Theft by Unlawful taking, one (1) count of Criminal Attempt
to Commit Theft by Unlawful Taking; eight (8) counts of Robbery and one (1)
count of Criminal Conspiracy. See Trial Court Opinion, filed August 10, 2000,
at 2 n. 1 (Court of Common Pleas of Lebanon County No. 1997-11239),
attached as “Exhibit C” to PCRA.

                                           -2-
J-S15040-20


while he filed his Petition more than a year after the “alleged date of final

judgment” he claimed his failure to timely-file the petition was the result of

governmental interference with correspondence addressed to him while he

has been incarcerated between January and April of 2019. See PCRA petition,

filed 10/3/19, at 2-3. He also makes numerous allegations pertaining to his

trial. Specifically, he contends, as he had in earlier appeals, that prosecutors

conceded attempted third degree murder is not a valid charge of which one

can be convicted.

      In its Order entered on October 15, 2019, the trial court denied

Appellant’s PCRA petition as he has not been convicted of any crimes in Erie

County; thus, no basis exists for a PCRA petition there. The court noted that

Appellant was aware he had not been convicted of a crime in Erie County and

advised him “that he may face sanctions for any further abuse of the judicial

process in Erie County in which he seeks relief related to his Lebanon County

Criminal Convictions.” See Order of Court, 10/15/19, at 1.

      Appellant filed a timely Notice of Appeal pro se on November 4, 2019.

On November 5, 2019, the trial court entered its Order pursuant to Pa.R.A.P.

1925(b), and Appellant filed his “Plaintiff’s Concise Statement of Matters

Complained of on Appeal” on November 22, 2019.              That statement is

comprised of ten, single-spaced pages which contain forty-five separately

numbered paragraphs.      In its Memorandum Opinion filed on December 4,




                                     -3-
J-S15040-20


2019, the trial court found that Appellant’s appeal lacked merit and should be

dismissed for the reasons set forth in the October 15, 2019, Order.


      In his brief, Appellant presents the following Statement of Questions:

      1) Whether portions of the trial court[’]s Order that denied
      subsequent P.C.R.A. and in forma pauperis is manifestly
      unreasonable when government interference with conditions of an
      illegal incarceration is within 9545(b)(1)(i), to timely assert
      process commencement on violation to Plaintiffs First, Fourth,
      Sixth and Fourteenth Amendment to the Constitution of the United
      States by Defendants unlawfully seized incoming privileged
      correspondence with no probable cause and where plaintiff
      represents an illegal charge as detaining him without due process
      of law and impeding due course of justice? -

      2) Whether, portions of the trial courts assessment of 2016-2017
      filings in the State Courts of Pennsylvania as alleged (now)
      constitutes prejudice, where said portions of facts (presumably
      judicially true), are previously unknown and Plaintiff exercise due
      diligence to bring these claims before the (present) Court
      satisfying 9545(b)(1)(ii) component and, ... As plaintiff disclose
      an unlawful attack by Defendants on Plaintiff[‘]s civil action
      through a known Order that was a 1925(a) Opinion, as brought to
      the Trial Courts attention, Yet; thereafter, continued to cause
      prejudice by alleging intentional misleading and confusing
      technical facts critical to evaluating Plaintiffs conduct when
      Defendants and this Court themselves did not address the
      misrepresented nature of the Order, not effects of said
      determination, -

      3) Whether the trial court exercised a manifestly unreasonable
      judgment when, notwithstanding any of Defendants and such
      government statements to the contrary of the evidence placed to
      the P.C.R.A. petition on record, plaintiff is not imprisoned for any
      indictable offense in the Commonwealth of Pennsylvania, rather
      (a) Incarcerated on Attempt 3rd Degree Murder, a non -criminal
      charge and Commonwealth [hereinafter "Cmwlth"] v. Lee, 312
A.2d 391 (Pa. 1973); (b) Where the trial judge altered a jury
      verdict after said verdict was entered on the record as the Original
      verdict, and (inter alia), Blakely v. Washington, 542 U.S. 296
      (2004), and Cmwlth v Dunn 385 A.2d 1299 (Pa.1975); (c) where


                                     -4-
J-S15040-20


        a 1925(a) opinion entered by said trial judge to unlawfully vacate
        said jury verdict and on the record cause plaintiff prejudice and
        (inter alia), Cmwlth v. Lobiondo 462 A.2d 662, 665. n.4 (Pa.
        1983), (d) where even against the jury verdict, those in
        government further altered documents, leaving a verdict without
        judgment (inter alia), Smith v. MeCool, 83 U.S. 560, 561 (1873);
        (e) where a plea agreement rendered void by the evidence as
        submitted capable of revealing no judgment of Sentence and no
        judgment of commitment to cause prejudice as to Plaintiff where
        the contract being without notice or opportunity to contest for
        plaintiff is dissolved as unconstitutional, illegal and said suspended
        alleged conviction and sentence as void, binds no one as the law
        will not avail itself to be made lawful and (inter alia) Miller v
        Alderhold, 288 U.S. 206, 210 (1933), and Hill v. Ex Rel Wampler
        296 U.S. 460, 465 (1936); (f) where evidence expose Attempt
        3R Degree Murder without a Statute and therefore an
        unconstitional law that is not a crime (inter alia) Ex Parte Siebold
        100 US 371(1880), Bond v U.S. 564 U.S. 211, 227 (2011)(per
        curiam); (g) where trial judge takes action beyond power
        conferred by law (its jurisdiction), renders action non-waveable,
        Void, a nullity and inter alia, Hall v. Ames 162 F. 1008 (CA.181.
        Cir. 1910), and Cmwlth v. Hall, 140 A. 626, 631 (Pa.1928); (h)
        where Defendants would be forced to agree issuing a Motion for
        Modification and (inter alia), Cmwlth v. Isabell 467 A.2d 1287
        (Pa. 1983), (i) where plaintiff is required to file in custodial district
        as a matter of law, and Jacobs v. Giroux, 2015 U.S.Dist. LEXIS
        82651 (US.DC.WD.PA), and Brown v. Pa. D.O.C, 81 A.3d 814
        (Pa. 2018) -

        4) Whether trial court erred in failing to issue restraining Order
        against all parties, immediately after plaintiff timely P.C.R.A.
        petition, where the facts as plead by plaintiff reveal a complete
        miscarriage of justice warranting judicial control over all
        immediate parties involved, rather than threaten sanction to
        plaintiff for entrusting life to the Administration of Justice ?
Appellant’s Brief at 4-5.3
        Prior to addressing Appellant’s issues, we first must determine whether

we have jurisdiction over his PCRA petition.           “The question of whether a

____________________________________________


3   The Commonwealth has not filed an appellate brief.

                                           -5-
J-S15040-20


[PCRA] petition is timely [filed] raises a question of law. Where the petitioner

raises questions of law, our standard of review is de novo and our scope of

review [is] plenary.” Commonwealth v. Brown, 141 A.3d 491, 499 (Pa.

Super. 2016). Any PCRA petition, including second and subsequent petitions,

must either (1) be filed within one year of the judgment of sentence becoming

final, or (2) plead and prove a timeliness exception. 42 Pa.C.S.A. § 9545(b).

Furthermore, the petition “shall be filed within 60 days of the date the claim

could have been presented.” 42 Pa.C.S.A. § 9545(b)(2).4

       “For purposes of [the PCRA], a judgment [of sentence] becomes final at

the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). Here,

Appellant's judgment of sentence became final nearly twenty (20 Years ago;

thus, Appellant's 2019 petition was facially untimely, and he was required to

plead and prove an exception to the timeliness requirements. The exceptions

provide as follows.

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the


____________________________________________


4 This subsection was recently amended, effective December 24, 2018, to
extend the time for filing from 60 days of the date the claim could have been
presented to one year. However, this amendment does not apply to
Appellant's PCRA petition because it was filed prior to the amendment's
effective date.



                                           -6-
J-S15040-20


      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

          (i) the failure to raise the claim previously was the result
          of interference by government officials with the
          presentation of the claim in violation of the Constitution
          or laws of this Commonwealth or the Constitution or laws
          of the United States;
          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States
          or the Supreme Court of Pennsylvania after the time
          period provided in this section and has been held by that
          court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii).

      Herein, even had Appellant filed the instant PCRA petition in the proper

lower court, as noted supra, he attempts to plead the governmental-

interference exception in his PCRA petition based upon the alleged withholding

of correspondence from him while in prison and previously raised challenges

to aspects of his trial. However, he has not proven he is entitled to relief

under that exception to the PCRA time-bar. To the contrary, both Appellant’s

concise statement of matters complained of on appeal and appellate brief fail

to conform to the Pennsylvania Rules of Appellate procedure prevent and

these deficiencies have prevented meaningful appellate review.       As a result,

Appellant has waived these claims.

      This Court has explained:

      Rule 1925 is a crucial component of the appellate process because
      it allows the trial court to identify and focus on those issues the


                                     -7-
J-S15040-20


      parties plan to raise on appeal. This Court has further explained
      that a Concise Statement which is too vague to allow the court to
      identify the issues raised on appeal is the functional equivalent to
      no Concise Statement at all.

Tucker, 939 A.2d at 346 (citations and quotation marks omitted).

      Instantly, the ten-page, single spaced concise statement Appellant

submitted is not sufficiently concise, contains numerous confusing and vague

contentions, and fails to set forth coherently his issues to be raised on appeal.

Accordingly, we deem all of Appellant’s issues waived. See, e.g., Jiricko v.

Geico Ins. Co., 947 A.2d 206, 213 (Pa.Super. 2008) (holding that appellant

had waived all of his issues on appeal for his failure to comply with Rule

1925(b), and stating that “while [a]ppellant’s five-page [concise] statement

can certainly be characterized as ‘lengthy,’ the crux of the problem is that the

statement is an incoherent, confusing, redundant, defamatory rant[.]”); see

also Kovalev v. Sowell, 839 A.2d 359, 367 n.7 (Pa.Super. 2003) (stating

that “as a pro se litigant, [an appellant] is not entitled to any particular

advantage because [ ]he lacks legal training.” (citation and quotation marks

omitted)).

      In addition, it is axiomatic that appellate briefs must materially conform

to the requirements of the Pennsylvania Rules of Appellate Procedure, and this

Court may quash or dismiss an appeal if an appellant fails to comply with

these requirements. See Pa.R.A.P. 2101. “[W]here an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that claim

                                      -8-
J-S15040-20


is waived.” Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009), cert.

denied, 562 U.S. 906 (2010) (citations omitted). In addition, “although this

Court is willing to construe liberally materials filed by a pro se litigant, pro se

status   generally   confers    no   special   benefit   upon    an    appellant.”

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa.Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005) (citation omitted). Accordingly, a pro se

litigant must comply with our procedural rules. See id.

      Herein, Appellant’s brief falls well below the minimum standards

delineated in the Pennsylvania Rules of Appellate Procedure. For one, the

argument section of Appellant’s brief is not divided into sections addressing

each of the four issues he lists in his statement of questions involved.

Pa.R.A.P. 2116(a), 2119(a). Also, the brief contains irrelevant citation to the

record, and fails to discuss cogently the facts of this case as they relate to

relevant legal authority. Pa.R.A.P. 2119(a)–(c).

      Moreover, like his concise statement of matters on appeal, Appellant’s

brief is rambling and nearly unintelligible.     Therein, Appellant discusses a

myriad of issues most of which do not pertain to the questions before us and

attempts to relitigate claims this Court previously determined lack merit either

on direct appeal or in prior appeals on collateral review. Thus, even if we

liberally construe the materials Appellant filed, including his concise

statement, the lack of pertinent legal argument and other substantial defects

in his appellate brief preclude us from conducting meaningful review. See


                                       -9-
J-S15040-20


Pa.R.A.P. 2101; see also Johnson, supra at 924. Accordingly, we affirm the

trial Court’s October 15, 2019, Order, albeit for a different reason.5

        Appellant also filed with this Court a “Petition to Enforce Judgment”,

and an “Application for Reconsideration to Bail” on March 4, 2020. “An issue

before a court is moot if in ruling upon the issue the court cannot enter an

order that has any legal force or effect.” Selective Way Ins. Co. v. Hosp.

Grp. Servs., Inc., 119 A.3d 1035, 1040 (Pa.Super. 2015) (citation omitted).

In light of our foregoing disposition, we decline to address these motions, and

they are dismissed as moot.

       Order affirmed.       Petition to Enforce Judgment and Application for

Reconsideration to Bail dismissed as moot. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2020




____________________________________________


5 “It is well-settled that we may affirm the trial court's order on any valid
basis.” Seneca Res. Corp. v. S&T Bank, 122 A.3d 374, 387 (citation
omitted).


                                          - 10 -